DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species the type of physio or chemical disturbance. The species are independent or distinct because each species recites mutually exclusive characteristics, in this instance different unrelated physico or chemical disturbances. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each individual disturbance could require a separate individual search presenting an undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Robert Madsen on 12/13/2022 a provisional election was made without traverse to prosecute the species of electromagnetic radiation, claims 1-11,13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for a large number of limitations in the claims. As a divisional application no new matter can be entered into the specification that is different from the parent applications specification.
 In claim 1 the specification does not provide antecedent basis for imaging for cosmetic applications.
In claim 1 the specification does not provide antecedent basis for a drug as a luminescence substance. While drug is disclosed it is not disclosed as being luminescent as well.
 In claim 1 the specification does not provide antecedent basis for a pharmaceutical luminescence substance. While pharmaceutical is disclosed it is not disclosed as being luminescent as well. 
In claim 3 the specification does not provide antecedent basis for distance from center or outer surface that is between 10 nm to 1 m.
In claim 4 a chemical modification for a composition does not appear in the specification. 
In claim 5 the specification does not provide antecedent basis for the following ranges or values” 10-3, 10-13, 103 oC, 10-9, 1020 Pa.S., 1010 mole per liter, 1010 atoms. Note several ranges such as 10-13 and 10-3 appear more than once in the claim and each instance is unsupported. 
Further in claim 5 the examiner did not find support in the specification for a variation in chemical composition of at least one substance of an environment. 
Further in claim 5 the examiner did not find support for “disappearance of at least one substance from the environment”. 
In claim 11 the specification does not provide antecedent basis for KD lower than 1 or the section on KD being equal to a defined ratio. KD does not seem to appear in the specification.
In claim 16 the specification does not provide antecedent basis for the range of 10-10 for seconds and %.
Furthermore, in claim 16 the specification does not provide antecedent basis for the entirety of part (v). 
Furthermore, in claim 17 the specification does not provide antecedent basis for temperature larger than 0.1 K.
Also in claim 17 KD does not seem to appear in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5,8,13,16 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation therapeutic agent, and the claim also recites a Markush group that falls within the scope of therapeutic agent such as analgesic and diuretic which are narrower statements of the range/limitation. Also claims 7-8 recite the broad recitation active biological substance, and the claims also recite a Markush group that falls within the scope of active biological substance such as streptavidin and biotin which are narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 5 the recitation of “10-3 and 10 pH units” is not clearly understood. Is the pH a range or 10? Note there are multiple instances of this recitation. 
In claim 5 the recitation of “10-13 and 103 oC” is not clearly understood. Is the temperature a range or 103? Note there are multiple instances of this recitation.
In claim 5 the recitation of “10-9 and 1020 Pa.S.” is not clearly understood. Is the pressure a range or 1020?
In claim 5 the recitation of “10-13 and 1010 moles” is not clearly understood. Is the concentration a range or 1010?
Claim 13 has an undefined acronym “KD” and is therefore indefinite. 
In claim 16, 10-10 is a not a range for seconds and luminescence. 
The term “easy” in claim 20 is a relative term which renders the claim indefinite. The term “easy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill would not be appraised of what magnetization axes is considered “easy”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Alphandery et al. (US 2012/0302819). Cited in parent application 15/753,593.
Alphandery discloses treatment of tumors by heating via electromagnetic radiation (MRI) nanoparticles of iron oxide (crystals) with ferromagnetic behavior 10-120 nm in size, coordinated into chains, coated with lipids and containing compounds such as chelating agents and fluorescent agents, including rhodamine on the surface, the compounds were also imaged by fluorescent spectroscopy (considered to read on detecting luminescent variation of particle probe). See entire disclosure, especially abstract, Fig. 6, [0001],[0004],[0010],[0021],[0024],[0027]-[0030],[0063],[0070],[0102]-[0107],[0112], [0145], example 3 and claims 24,27,30. For the purposes of examination the examiner considered the weak bonds capable of dissociation recited, which include London, Debye forces, hydrophobic forces and others to be met by the same compounds in close proximity to one another, such as iron oxide nanoparticles coated or chelated on their surface with rhodamine as disclosed by Alphandery. 
The functional limitations or properties recited throughout the claims on an applied physiochemical disturbance causing dissociation or physio-chemical modification changing properties of compound or environment, dissociation constant between the weak bonds, luminescence quenched and suppressed by iron oxide nanoparticle, coercivity of the iron oxide particle, magnetization properties, particle allowing energy and power transfer and luminescence properties are considered met since the particle of Alphandery and the type of energy applied is within the scope of the claims. The examiner must presume that any particle within the scope of the claims in which the same energy is applied will have the same properties and therefore meet the recited functional properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. Note the particle of Alphandery contains both iron oxide nanoparticle as well as the fluorescent compound rhodamine to which radiation is applied just as in the claimed subject matter.
Regarding claim 20, the size of the chain was from 10-120 nm, less than the upper limit of 10 microns. 
Claim(s) 1-11 and 13-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hultman et al. (US 2007/0059775). Cited in parent application 15/753,593.
 Hultman discloses ferrimagnetic iron oxide nanoparticulate crystals encapsulated within dye labeled phospholipid coating (considered to read on luminescent substance), the dye included rhodamine; the nanoparticles were used for targeting specific cells and obtaining MRI and/or fluorescent images. See entire disclosure, especially abstract, [0008],[0010],[0032],[0035],[0046] and claims 1,8,9,19-21 and 32-34. For the purposes of examination the examiner considered the weak bonds capable of dissociation recited, which include London, Debye forces, hydrophobic forces and others to be met by the same compounds in close proximity to one another, such as iron oxide nanoparticles coated or chelated on their surface with rhodamine as disclosed by Alphandery. 
The functional limitations or properties recited throughout the claims on an applied physiochemical disturbance causing dissociation or physio-chemical modification changing properties of compound or environment, dissociation constant between the weak bonds, luminescence quenched and suppressed by iron oxide nanoparticle, coercivity of the iron oxide particle, magnetization properties, particle allowing energy and power transfer and luminescence properties are considered met since the particle of Hultman and the type of energy applied is within the scope of the claims. The examiner must presume that any particle within the scope of the claims in which the same energy is applied will have the same properties and therefore meet the recited functional properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. Note the particle of Hultman contains both iron oxide nanoparticle as well as the fluorescent compound rhodamine to which radiation is applied just as in the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES W ROGERS/           Primary Examiner, Art Unit 1618